Citation Nr: 0906968	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-11 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to September 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claim of entitlement to service 
connection for sleep apnea.

The Veteran appeared before the undersigned Veteran's Law 
Judge for a hearing in October 2008.  A transcript of the 
hearing has been associated with the claims file.


FINDING OF FACT

The evidence demonstrates that the Veteran's sleep apnea 
began during active service.


CONCLUSION OF LAW

The Veteran's sleep apnea was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  Service Connection

Service connection may be granted for disabilities resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran retired from active duty in September 2004 and 
filed his claim for service connection for sleep apnea in 
September 2005.  The Veteran contends that his current sleep 
apnea began in service but went undiagnosed.

Of record are sleep study reports from August and September 
2005 which diagnose the Veteran with severe obstructive sleep 
apnea.  

The Veteran's primary care physician, S.L.D., M.D., opined in 
a March 2006 letter that the Veteran has suffered with sleep 
apnea for many years but did not recognize the symptoms and 
seek treatment until 2005.  She stated that based upon the 
Veteran's symptoms, the Veteran has suffered sleep apnea of 
some degree for at least the last 10 to 15 years.

Dr. D. submitted an additional opinion letter in August 2006.  
She reviewed the Veteran's military history and stated that 
based upon his treatment in service for allergic rhinitis, 
sinusitis, and fatigue, the Veteran had possibly been 
experiencing the initial signs and symptoms of sleep apnea at 
those times and medical treatments.  Dr. D. concluded that 
since the initial diagnosis of sleep apnea was severe, one 
could assume that the Veteran had moderate or mild symptoms 
of sleep apnea that were not diagnosed prior to 2005.

The Veteran also submitted records and an opinion from 
R.J.B., M.D., Diplomate, American Board of Sleep Medicine.  
Dr. B. examined the Veteran in December 2006.  He reviewed 
the Veteran's prior sleep studies; medical records, including 
examinations from service; and buddy statements.  He noted 
the Veteran's steady weight gain, which started approximately 
32 years prior.  Dr. B. stated that based upon his knowledge 
of the pathology symptoms and progression of obstructive 
sleep apnea syndrome, that the Veteran's obstructive sleep 
apnea syndrome developed and became symptomatic while serving 
on active duty.  He further stated that there was no medical 
way that the Veteran's sleep apnea could have developed since 
his retirement from the military.

The Veteran also submitted service buddy statements attesting 
to his snoring and gasping for air while sleeping and 
statements from his spouse, and provided testimony before the 
Board.

Based upon the evidence provided, the Board finds that the 
preponderance of the evidence supports a finding of service 
connection for the Veteran's sleep apnea.  His testimony and 
the statements from his buddies concerning symptoms in 
service are competent and credible, and two physicians have 
linked his postservice apnea diagnosis to those symptoms.  
Accordingly, the claim is allowed.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


